           Case 21-32351 Document 15 Filed in TXSB on 07/12/21 Page 1 of 4




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

    IN RE:                                                            CHAPTER 11
    LIMETREE BAY SERVICES, LLC, et al.,1                              CASE NO.: 21-32351
             Debtors.                                                 (Joint Administration Requested)


                         NOTICE OF ELECTRONIC FIRST DAY HEARING

         PLEASE TAKE NOTICE that on July 12, 2021 (the “Petition Date”), the above-

captioned debtors and debtors in possession (the “Debtors”) filed voluntary petitions for relief

under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) in the United States

Bankruptcy Court for the Southern District of Texas, Houston Division.

         PLEAT TAKE FURTHER NOTICE that a hearing has been scheduled for July 13, 2021

at 3:00 p.m. (prevailing Central Time) before the Honorable David R. Jones, United States

Bankruptcy Judge, 515 Rusk Street, Courtroom 400, Houston, Texas 77002, to consider the relief

requested in the following pleadings (the “First Day Pleadings”):

      1. Debtors’ Emergency Motion Pursuant to Bankruptcy Rule 1015(b) and Local Rule
         1015-1 for Order Directing Joint Administration of Chapter 11 Cases (Doc. No. 4)

      2. Debtors’ Emergency Motion for Entry of Interim and Final Orders (I) Authorizing
         the Debtors to Obtain Post-Petition Financing, (II) Authorizing the Debtors to Use
         Cash Collateral, (III) Granting Liens and Providing Claims with Superpriority
         Administrative Expense Status, (IV) Approving Adequate Protection to Pre-Petition
         Secured Creditors; (V) Modifying the Automatic Stay; and (VI) Scheduling a Final
         Hearing (Doc. No. 14)

      3. Debtors’ Emergency Motion for Authority to (I) Pay Prepetition Wages, Benefits, and
         Employee Business Expenses; and (II) Continue the Postpetition Maintenance of
         Employee Benefit Programs, Policies, and Procedures in the Ordinary Course (Doc.
         No. 13)
1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, as
applicable, are: Limetree Bay Services, LLC (1866); Limetree Bay Refining Holdings, LLC (1776); Limetree Bay Refining
Holdings II, LLC (1815); Limetree Bay Refining, LLC (8671); Limetree Bay Refining Operating, LLC (9067); Limetree Bay
Refining Marketing, LLC (9222). The Debtors’ mailing address is Limetree Bay Services, LLC, 11100 Brittmoore Park Drive,
Houston, TX 77041.
           Case 21-32351 Document 15 Filed in TXSB on 07/12/21 Page 2 of 4




    4. Debtors’ Emergency Motion for Entry of an Order (I) Approving the Debtors’
       Proposed Adequate Assurance of Payment for Future Utility Services, (II)
       Prohibiting Utility Providers from Altering, Refusing, or Discontinuing Services, (III)
       Approving the Debtors’ Proposed Procedures for Resolving Additional Assurance
       Requests, and (IV) Granting Related Relief (Doc. No. 10)

    5. Debtors’ Emergency Motion for Entry of Interim and Final Orders Pursuant to 11
       U.S.C. §§ 105(a), 345(b), 363, and 364 Authorizing: (I) The Continue Use of the
       Debtors’ Prepetition Cash Management System, Including Existing Bank Accounts,
       Business Forms, and Company Credit Cards; (II) Continued Use of Intercompany
       Arrangements and Historical Practices; and (III) Opening New Debtor in Possession
       Accounts, if Necessary (Doc. No. 12)

    6. Debtors’ Emergency Application for Order Appointing BMC Group, Inc. as Claims,
       Noticing, Solicitation, and Administrative Agent (Doc. No. 9)


    PLEASE TAKE FURTHER NOTICE that audio communication will be by use of the

Court’s dial-in facility. You may access the facility at 832-917-1510. You will be responsible for

your own long-distance charges. Once connected, you will be asked to enter the conference room

number. Judge Jones’s conference room number is 205691. You may view video via GoToMeeting.

To use GoToMeeting, the Court recommends that you download the free GoToMeeting app or

click the link on Judge Jones’s home page on the Southern District of Texas website. Once

connected, click the settings icon in the upper right corner and enter your name under the personal

information setting.

         PLEASE TAKE FURTHER NOTICE that hearing appearances must be made

electronically in advance of the hearing. To make your electronic appearance, go to the Southern

District of Texas website and select “Bankruptcy Court” from the top menu. Select “Judges’

Procedures,” then “View Home Page” for Judge Jones under “Electronic Appearance” select

“Click here to submit Electronic Appearance.” Select the case name, complete the required fields

and click “Submit” to complete your appearance.



                                                2
4818-2432-2033.1
           Case 21-32351 Document 15 Filed in TXSB on 07/12/21 Page 3 of 4




         PLEASE TAKE FURTHER NOTICE that copies of the First Day Pleadings can be

obtained       through   the   Bankruptcy     Court’s    electronic   case     filing   system   at

https://ecf.txsb.uscourts.gov or can be obtained free of charge on the website maintained by the

Debtors’ proposed claims and noticing agent at www.bmcgroup.com/limetree

                         [The Remainder of this Page is Intentionally Blank]




                                                 3
4818-2432-2033.1
           Case 21-32351 Document 15 Filed in TXSB on 07/12/21 Page 4 of 4




Dated: July 13, 2021
                                                BAKER & HOSTETLER LLP

                                                /s/ Elizabeth A. Green
                                                Elizabeth A. Green, Esq.
                                                So. Dist. Fed ID 903144
                                                Jimmy D. Parrish, Esq.
                                                So. Dist. Fed ID 2687598
                                                200 S. Orange Avenue
                                                Suite 2300
                                                Orlando, FL 32801
                                                Telephone: (407) 649-4000
                                                Facsimile: (407) 841-0168
                                                E-mail: egreen@bakerlaw.com
                                                E-mail: jparrish@bakerlaw.com

                                                BAKER & HOSTETLER LLP
                                                Jorian L. Rose, Esq.
                                                N.Y. Reg. No. 2901783
                                                45 Rockefeller Plaza
                                                New York, New York
                                                Telephone: 212.589.4200
                                                Facsimile: 212.589.4201
                                                Email: jrose@bakerlaw.com
                                                (Motion for admission pro hac vice to be
                                                filed)

                                                Proposed Counsel for the Debtors and
                                                Debtors in Possession



                             CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on July 13, 2021, a true copy of the forgoing was filed with
the Court using the CM/ECF System, which will provide notice of such filing to all parties
requesting such notice.

                                                /s/ Elizabeth A. Green
                                                Elizabeth A. Green




                                            4
4818-2432-2033.1
